DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the claims
The amendment filed 12/07/21 is acknowledged and has been entered.  New claims 19 and 20 have been added.  Claims 11-14 and 16 remain withdrawn as being directed to non-elected inventions. Accordingly, claims 1-10, 15 and 17-20 are under examination.

Claim Rejections - 35 USC § 103
          In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
          The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
          This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

          Claims 1-7, 10, 15, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Karl et al (US20100240068A1) in view of Meng et al., (Clinical and Vaccine Immunology, 2012, pages 1480-1486).
With respect to claim 1, Karl, throughout the reference and especially at [0177], teaches an in vitro method for detecting an anti-p53 antibody in a sample, the method comprising incubating a sample (serum sample) to be analyzed with a p53 capture antigen (either SEQ ID NO: 2 or 3) and a labeled antibody, whereby a complex with the 
It would have been prima facie obvious before the effective filing date of the claimed invention for one of ordinary skill in the art to have used a detection antigen instead of a detection antibody, as taught by Karl, in the method of Karl.
One of ordinary skill in the art would have been motivated to have used a detection antigen instead of a detection antibody, as taught by Karl, in the method of Karl, because Karl teaches that either one can be used to detect the marker in this invention.
One of ordinary skill in the art would have a reasonable expectation of success, because Karl teaches that either one can be used to detect the marker in this invention.
Karl et al fails to teach the incubation of the sample with both the capture antigen and the detection antigen followed by a separation to step.

It would have been prima facie obvious before the effective filing date of the claimed invention for one of ordinary skill in the art to simultaneously incubate the capture antigen and labeled antigen with the sample and then perform separating step before measuring in the modified method of Karl et al because Meng et al shows that it is known and conventional in the art and Karl et al is silent with respect to the incubation and separating steps.  Thus, absent evidence to the contrary one of ordinary skill in the art would have a reasonable expectation of success incorporating simultaneous incubation of the capture antigen and detection antigen with the sample in the DAGS method of Karl et al.
With respect to claim 2, Karl at [0177] teaches that the p53 capture antigen is capable of binding to the solid phase (through biotin and streptavidin).
With respect to claim 3 and claim 5, Karl at [0177] teaches that the capture antigen is biotinylated (which is covalently attached; see claim 5) and the second partner (streptavidin) of the binding pair is bound to the solid phase (coated).
With respect to claim 4 and 17, Karl at [0177] teaches the first partner is biotin and the second partner is streptavidin.
With respect to claim 6, Karl at [0177] teaches that the p53 capture antigen is bound to the solid phase.

With respect to claim 10, Karl at [0177] teaches using SEQ ID NO: 1 as a capture antigen. The DAGS method as taught by Karl at [0118] teaches using two antigens. It would be obvious to use SEQ ID NO: 1 for both antigens.
With respect to claim 15, Karl at [0177] teaches an indirectly detectable label.

         Claims 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Karl et al (US20100240068A1) and Meng et al, as applied to claims 1-7, 10, 15, and 17 and further in view of Ullman (US 20020058280).  Although Karl teaches all limitations of claim 7, Ullman provides further support.
With respect to claims 7-9, Karl at [0177] teaches an indirectly detectable label (chemiluminescence).
	Karl and Meng does not teach directly detectable ECL.
 	However, Ullman, throughout the reference and especially at abstract, [0003], [0008], and [0028]-[0029], teaches using ECL instead of luminescence and teaches that it is significantly enhanced over luminescence.
It would have been prima facie obvious before the effective filing date of the claimed invention for one of ordinary skill in the art to have used a ECL, as taught by Ullman, in the modified method of Karl.

One of ordinary skill in the art would have a reasonable expectation of success, because Ullman demonstrates that it works.

         Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Karl et al (US20100240068A1) in view of Meng et al, as applied to claims  1-7, 10, 15, and 17, and further in view of Heindl et al. (US20150232560).
Karl at [0177] teaches the first partner is biotin and the second partner is streptavidin.
Karl and Meng et al does not teach a biotin analog.
However, Heindl at [424] teaches either biotin or aminobiotin, iminobiotin or desthiobiotin can be used.
It would have been prima facie obvious before the effective filing date of the claimed invention for one of ordinary skill in the art to have used aminobiotin instead of biotin, as taught by Heindl, in the modified method of Karl.
One of ordinary skill in the art would have been motivated to have used aminobiotin instead of biotin, as taught by Heindl, in the method of Karl, because Karl teaches biotin, aminobiotin is a biotin analog, and Heindl teaches that they can be used interchangibly.
One of ordinary skill in the art would have a reasonable expectation of success, because aminobiotin is a biotin analog.
s 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Karl et al (US20100240068A1) in view of Meng et al, as applied to claims  1-7, 10, 15, and 17, and further in view of Faatz et al (EP 1982993 B1) (submitted in the IDS filed 08/24/18).
See above for the teachings of Karl et al and Meng et al.
Karl et al and Meng et al differ from the instant invention in failing to teach the detection antigen comprises a fusion polypeptide comprising at least one multimerization domain and at least one polypeptide of SEQ ID NO:1.
Faatz et al teaches that it is known and conventional in the art or provide a fusion polypeptide comprising at least one multimerization domain and a plurality of copies of an epitope segment of amino acids wherein the multimerization domain is a prokaryotic or eukaryotic chaperone slected from the group consisting of FkpA, Skp, SecB, Hsp25, MIP, GroEL, ClpB and ClpX (e.g. para’s 0008-0011, 0015-0017).  Faatz et al discloses that these fusion polypeptides can be produced in high amounts and reproducible quality according to standard methods and that the fusion polypeptides and the multimers formed therefrom have a high stability and solubility and thus are excellent test antigens in methods for detecting antibodies (e.g. para 0010-0011).
It would have been prima facie obvious before the effective filing date of the claimed invention for one of ordinary skill in the art to incorporate fusion polypeptides of p53  comprising SEQ ID NO. 1 in the modified method of Karl et al because Faatz et al shows that it is known and conventional in the art and that these fusion polypeptides can be produced in high amounts and reproducible quality according to standard methods and that the fusion polypeptides and the multimers formed therefrom have a .

Response to Arguments
Applicant's arguments filed 12/07/21 have been fully considered but they are not persuasive.  
103 Rejections:
Applicant argues that Karl discloses diagnosing colorectal cancer using seprase in combination with a variety of other biomarkers including p53, and, as such one would not have been motivated to detect just anti-p53 antibody without detecting seprase as well.
This argument is not found persuasive because the instant claims are not limited to only the detection of anti-p53 antibody.  The instant claims utilize open language in reciting “comprising” and thus the current claims allow for numerous biomarkers and are not limited to just the detection of anti-p53 antibody.  Further, even if the claims utilized closed language it is well within the realm of one of ordinary skill in the art to only test for a single marker such as anti-p53 antibodies and Karl does suggest a double antigen sandwich assay for markers such as antibodies (e.g. para 0118).  
           Applicant argues that one skilled in the art would have used the would use a commercial solution for detecting anti-p53.

            Applicant argues that the claimed double antigen assay demonstrated unexpected results as discussed in Example 3 of the specification. In particular, as shown in the Table of Example 3, the claimed test (ELECSYS) is compared to the indirect ELISA assay of the prior art (MESACUP). Exhibit A is a Manual for the Mesacup test, which shows that it is indeed an indirect ELISA assay (cf. p. 2, 3. Principle). As shown in the Table of Example 3, specificity of the assay according to the invention is significantly higher for all sample types, enabling a higher reliability of diagnosis.  Moreover, the specification provides that "[s]trikingly the newly developed assay, however, is by far less prone to “positive” signals in disease entities not known to be associated with antibodies to p53." (See, p. 16, lines 10 and 11). The specification also provides that "[t]he newly developed assay for the in vitro detection of anti-p53 antibodies as disclosed herein has a very good specificity. Such good specificity e.g. 
           This argument is not found persuasive because the combination of Karl et al and Meng et al teach the same antigens, method steps and detection of anti-p53 as currently recited and the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex Parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
            Applicant argues that Karl fails to require simultaneous incubation of its sample with a p53 capture antigen and a p53 detection antigen: that is, simultaneous incubation of all three components.
 In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., simultaneous incubation) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Regardless, the combination of Karl and Meng et al teach the simultaneous incubation.
            Applicant argues that the remaining references of Ullman and Heindl et al fail to cure the deficiencies of Karl.
           This argument is not found persuasive because of reasons stated supra that the combination of Karl et al and Meng et al reads on the instantly recited claims.  Thus, the . 
Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY W COUNTS whose telephone number is (571)272-0817. The examiner can normally be reached M-F 7:00-4:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao Thuy Nguyen can be reached on 571-272-0824. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/GARY COUNTS/           Primary Examiner, Art Unit 1641